Case 1:15-cv-02849-RM-KLM Document 213 Filed 11/05/20 USDC Colorado Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

  Civil Action No. 15-cv-02849-RM-KLM

  AHMAD MOHAMMAD AJAJ,

         Plaintiff,

  v.

  UNITED STATES OF AMERICA,
  FEDERAL BUREAU OF PRISONS,
  DERRICK JONES,
  MICHAEL CUNDIFF,
  TAMMY RUDA-SORRENTI,
  “FNU” IZZETT,
  CHARLES ALVAREZ,
  SEAN SNIDER,
  D. SHEPARD,
  C. OLGUIN, and
  D. OBA,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on Plaintiff’s Expedited Motion for Preliminary Injunctive

  Relief (the “Motion for Injunctive Relief”) (ECF No. 183) and Defendants’ Motion to Sever and

  Transfer Plaintiff’s Videoconference Claims and Preliminary Injunction Motion (the “Motion to

  Transfer”) (ECF No. 185). The motions are fully briefed, supplemental papers were filed, and the

  issues are ripe for resolution. The Court finds that no hearing is necessary in order to resolve the
Case 1:15-cv-02849-RM-KLM Document 213 Filed 11/05/20 USDC Colorado Page 2 of 9




  motions.1 Upon consideration of the motions, relevant parts of the court record, and the

  applicable law, and being otherwise fully advised, the Court finds and orders as follows.

      I.       BACKGROUND

           The parties are well versed with the extensive background which precedes this Order so it

  will only be briefly summarized here.

           Plaintiff is a federal inmate in the custody of the Federal Bureau of Prisons (“BOP”). At

  the time Plaintiff filed his complaint in 2015 he was an inmate in ADX Florence, Colorado. In

  February 2018, Plaintiff was transferred to Terre Haute, Indiana. (ECF No. 106.) And, in

  February 2019, Plaintiff was transferred to USP Allenwood, Pennsylvania where he is currently

  housed. (ECF No. 129.)

           Plaintiff’s operative complaint raised numerous claims. Defendants moved to dismiss and

  moved for summary judgment, seeking relief in their favor on all claims. After addressing

  various objections to the recommendation of the Magistrate Judge, the Court dismissed some

  claims and granted summary judgment on some claims. The claims which remain are against the

  United States and the BOP. Plaintiff’s Motion for Injunctive Relief apparently relies on Claims

  Four A and Four B pending against the BOP. Claim Four A is brought under the Religious

  Freedom Restoration Act (“RFRA”) and Claim Four B is brought under the First Amendment,




  1
    Rule 65(a) of the Federal Rules of Civil Procedure does not expressly require an evidentiary hearing before a court
  rules on a motion for a preliminary injunction. Northglenn Gunther Toody’s, LLC v. HQ8-10410-10450 Melody
  Lane LLC, 702 F. App’x 702, 705 (10th Cir. 2017) (“[N]either Fed. R. Civ. P. 65(a) nor this circuit’s precedent
  require the district court to hold an evidentiary hearing or oral argument before deciding a motion for a preliminary
  injunction.”) Instead, a court may deny an injunction based on the written evidence without a hearing, even if one is
  requested, where “receiving further evidence would be manifestly pointless.” 11A Charles Alan Wright et al.,
  Federal Practice and Procedure § 2949 (3d ed. 2020). See also Carbajal v. Warner, 561 F. App’x 759, 764 (10th Cir.
  2014) (district court within discretion to decide whether to hold an evidentiary hearing); Reynolds & Reynolds Co. v.
  Eaves, 149 F.3d 1191, 1998 WL 339465, at *3 (10th Cir. June 10, 1998) (table) (same).

                                                           2
Case 1:15-cv-02849-RM-KLM Document 213 Filed 11/05/20 USDC Colorado Page 3 of 9




  alleging the BOP fails to accommodate Plaintiff’s request for video conference visits with family

  members. Specifically, Plaintiff alleges the BOP’s national policies regarding video conference

  visits restrict his access to his mother and family.2

              Plaintiff asserts that emergency injunctive relief is required before he or his elderly

  mother dies based on an increase in risks to their health due to COVID-19. Plaintiff has several

  significant health issues and his mother is 76 years old with health problems. Plaintiff also

  alleges that he has an elderly brother who has been diagnosed with colon cancer, approximately

  2,000 inmates have tested positive for COVID-19 in other institutions, and at least 38 federal

  prisoners have passed away as a result of COVID-19. Plaintiff does not indicate where such

  inmates or prisoners are located. And, in his reply, Plaintiff admits that there are not yet any

  confirmed cases at USP Allenwood. (ECF No. 186, p. 3.) In addition, Plaintiff provided a

  supplemental notice that one family member has died from COVID-19 and at least two family

  members have tested positive for COVID-19. (ECF No. 191.) Plaintiff contends video

  conference visits are provided for the deaf and TULINCS Video Service is provided at several

  female institutions, and there is no reason why the BOP cannot or should not also provide this

  resource for his visits with his family in light of the pandemic. At bottom, Plaintiff’s request for

  injunctive relief is based on the COVID-19 pandemic.

        II.      LEGAL STANDARDS

              A. Plaintiff’s Pro Se Status

              Because Plaintiff proceeds pro se, the Court construes Plaintiff’s filings liberally. See

  Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). The Court does not, however, act as


  2
      As construed in the Recommendation (ECF No. 169, p. 14), to which no party objected, which the Court accepted.

                                                            3
Case 1:15-cv-02849-RM-KLM Document 213 Filed 11/05/20 USDC Colorado Page 4 of 9




  Plaintiff’s advocate or make arguments for him. Walters v. Wal-Mart Stores, Inc., 703 F.3d 1167,

  1173 (10th Cir. 2013); Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008). And pro se

  litigants are not excused from following the same procedural rules that govern other litigants.

  Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994) (citations omitted).

           B. Preliminary Injunctive Relief

           “A preliminary injunction is an extraordinary remedy, the exception rather than the rule.”

  Free the Nipple-Fort Collins v. City of Fort Collins, Colo., 916 F.3d 792, 797 (10th Cir. 2019)

  (quotation marks and citation omitted). Before such relief may be had, Plaintiff must establish:

  “‘(1) a substantial likelihood of prevailing on the merits; (2) irreparable harm unless the

  injunction is issued; (3) that the threatened injury outweighs the harm that the preliminary

  injunction may cause the opposing party; and (4) that the injunction, if issued, will not adversely

  affect the public interest.’” Diné Citizens Against Ruining our Environment v. Jewell, 839 F.3d

  1276, 1281 (10th Cir. 2016) (quoting Davis v. Mineta, 302 F.3d 1104, 1111 (10th Cir. 2002)).

  Because Plaintiff seeks a disfavored injunction,3 he faces “a heavier burden on the likelihood-of-

  success-on-the-merits and the balance-of-harms factors: [he] must make a ‘strong showing’ that

  these tilt in [his] favor.” Free the Nipple-Fort Collins, 916 F.3d at 797.




  3
    “Disfavored preliminary injunctions don’t merely preserve the parties’ relative positions pending trial.… Instead, a
  disfavored injunction may exhibit any of three characteristics: (1) it mandates action (rather than prohibiting it), (2)
  it changes the status quo, or (3) it grants all the relief that the moving party could expect from a trial win. Free the
  Nipple-Fort Collins v. City of Fort Collins, Colo., 916 F.3d 792, 797 (10th Cir. 2019) (citations omitted). Here,
  Plaintiff’s Motion for Injunctive Relief essentially seeks all three disfavored injunctions.

                                                             4
Case 1:15-cv-02849-RM-KLM Document 213 Filed 11/05/20 USDC Colorado Page 5 of 9




      III.      ANALYSIS

             A. The Motion to Transfer

             Defendants, at least implicitly, acknowledge venue was proper at the time Plaintiff filed

  this action. They contend, however, that because Plaintiff is no longer housed at ADX Florence

  but is housed at USP Allenwood, this Court should sever Plaintiff’s video conference claims and

  transfer the Motion for Injunctive Relief to the Middle District of Pennsylvania. The Court

  declines to do so.

             As Plaintiff argues, Defendants did not object to the Recommendation concerning the

  video conference claims. And, there, the Magistrate Judge recommended Defendants’ request to

  dismiss Claim Four based on improper venue be denied4 because venue was proper. The

  Recommendation relied on two bases. First, because Claim Four is not narrowly limited to

  policies at USP Allenwood but, instead, is a broader challenge to national policies that apply

  throughout the prison system and, second, because Plaintiff’s transfer out of Colorado does not

  require a change of venue. Defendants cannot now be heard to argue otherwise.

             In addition, as Defendants recognize, Plaintiff was previously transferred to Terre Haute.

  Under Defendants’ analysis, any time Plaintiff is transferred, his video conference claims would

  have to be transferred to another district. But, according to Defendants, whether the TRULINCS

  Video Service pilot program currently offered only at 15 female institutions will be authorized at

  other institutions is made by the BOP at the national level in the first instance, even if

  implementation is made at the local level. (ECF No. 184-1 at ¶¶ 17, 18.) While Plaintiff’s Motion



  4
   Defendants also asserted, alternatively and in a footnote, that transfer may be proper under 28 U.S.C. § 1406(a).
  (ECF No. 133, p. 9 n.3.)

                                                            5
Case 1:15-cv-02849-RM-KLM Document 213 Filed 11/05/20 USDC Colorado Page 6 of 9




  for Injunctive Relief currently relates to USP Allenwood (his current location), his video

  conference claims have been pled while he was housed in other institutions. In other words,

  Plaintiff’s video conference claims seek relief which controls his visits regardless of where he is

  housed. Moreover, as Judge Jackson aptly stated in Ajaj v. Fed. Bureau of Prisons, No. 15-CV-

  00992-RBJ-KLM, 2018 WL 3647915, at *3 (D. Colo. Aug. 1, 2018), “it would be a supreme

  waste of the parties’ and the judiciary’s time and money to dismiss the case at this point and start

  anew in Indiana.” This holds true as to Defendants’ request to sever and transfer the video

  conference claims and Motion for Injunctive Relief to another district: it would be a waste of

  time and resources to transfer because this action has been pending in this District since 2015

  with significant motions practice. Accordingly, the Motion to Transfer is denied.

         B. The Motion for Injunctive Relief

             1. Likelihood of Success on the Merits

         Plaintiff must make a strong showing that he is substantially likely to succeed on the

  merits of one or more of his video conference claims. As Defendants contend, Plaintiff fails to

  establish a relationship between his video conference claims and his injury raised in his Motion

  for Injunctive Relief. In fact, Plaintiff’s video conference claims fail to raise the COVID-19

  pandemic as any basis to support relief. In other word, while such a claim (that video conference

  should be provided due to COVID-19) is raised in the Motion, it is not raised in Plaintiff’s

  complaint. In short, there is simply no claim pled under RFRA or the First Amendment in

  Plaintiff’s operative complaint challenging the lack of access to video conference visits based on




                                                   6
Case 1:15-cv-02849-RM-KLM Document 213 Filed 11/05/20 USDC Colorado Page 7 of 9




  COVID-19. It goes without saying that Plaintiff cannot prevail on an unpled claim.5 And,

  without meeting this requirement, Plaintiff cannot prevail on his Motion for Injunctive Relief.

  First W. Capital Mgmt. Co. v. Malamed, 874 F.3d at 1136, 1141 (10th Cir. 2017) (recognizing

  that all four elements must be met with limited exception inapplicable here). Nonetheless, the

  Court will also address irreparable harm.

               2. Irreparable Harm

           “The purpose of a preliminary injunction is not to remedy past harm but to protect

  plaintiffs from irreparable injury that will surely result without their issuance.” DTC Energy

  Grp., Inc. v. Hirschfeld, 912 F.3d 1263, 1270 (10th Cir. 2018) (quotation marks and citation

  omitted). “To constitute irreparable harm, an injury must be certain, great, actual and not

  theoretical.” Heideman v. S. Salt Lake City, 348 F.3d 1182, 1189 (10th Cir. 2003) (quotation

  marks and citation omitted). “[D]elay is but one factor in the irreparable harm analysis,” RoDa

  Drilling Co. v. Siegal, 552 F.3d 1203, 1211 (10th Cir. 2009), and may serve to undercut a finding

  of irreparable harm.6

           As Defendants argue, Plaintiff filed this case in 2015 and has never alleged irreparable



  5
    Defendants also argue that Plaintiff has failed to exhaust his administrative remedies that video conference visits
  should be allowed due to COVID-19. Plaintiff counters that he has repeatedly exhausted his claims for video
  conference visits and, further, that the BOP is no longer processing appeals due to COVID-19 modified operations.
  As to Plaintiff’s first argument, the relief sought in his request for injunctive relief is different from that which he
  previously asserted (and exhausted). As to Plaintiff’s second argument, if appeals are no longer being processed, an
  issue is raised as to whether administrative remedies are “available.” But the Court finds it need not reach this issue
  in light of its determination here.
  6
    The Court recognizes the Tenth Circuit has stated that the “the loss of First Amendment freedoms, for even
  minimal periods of time, unquestionably constitutes irreparable injury.” Hobby Lobby Stores, Inc. v. Sebelius, 723
  F.3d 1114, 1145 (10th Cir. 2013), aff’d sub nom. Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682 (2014). But
  that requires a determination in the first instance that Plaintiff established his First Amendment or RFRA rights were
  likely to be violated, i.e., that Plaintiff made a “strong showing” of a likelihood of success on the merits of these
  claims. See Wellington v. Daza, 795 F. App’x 605, 609 (10th Cir. 2020). But the Court has found Plaintiff has not
  done so.

                                                             7
Case 1:15-cv-02849-RM-KLM Document 213 Filed 11/05/20 USDC Colorado Page 8 of 9




  harm or moved for preliminary injunctive relief related to his video conference claims.

  Regardless, Plaintiff does so now based on the allegation that he or his mother may contract

  COVID-19 and, due to their health status, then die from this infectious disease. But, “the injury

  complained of [must be] of such imminence that there is a clear and present need for equitable

  relief.” Heideman, 348 F.3d at 1189 (emphasis in original). “Speculation or unsubstantiated fear

  of what may happen in the future cannot provide the basis for a preliminary injunction.” Schrier

  v. Univ. of Colorado, 427 F.3d 1253, 1266 (10th Cir. 2005) (quoting magistrate judge’s order).

          Defendants provide evidence that, at FCC Allenwood,7 as of June 2020, there have been

  no confirmed cases of COVID-19 among the inmates and two staff members tested positive for

  COVID-19 prior to April 11, 2020. (ECF No. 184-2.)8 Plaintiff does not dispute these numbers.

  Instead, Plaintiff contends that does not mean there are not asymptomatic carriers. Plaintiff

  asserts that it is merely fortuitous that an outbreak has not yet occurred because of the alleged

  lack of safety standards at USP Allenwood. Plaintiff’s assertions are contested by Defendants;

  they are also belied by the numbers. As Plaintiff states, COVID-19 is highly contagious and can

  spread uncontrollably if proper protocols are not followed to protect inmates and staff from

  exposure. But Plaintiff provides no evidence of any uncontrolled spread, high positivity rates, or

  high death rates at USP Allenwood. Instead, the evidence before the Court is to the contrary.

  And, Plaintiff does not contend he (or his mother) is or has been sick with COVID-19 symptoms,

  tested positive for this disease, or has been exposed to this disease.


  7
    FCC Allenwood consists of FCI Allenwood Low, FCI Allenwood Medium, and USP Allenwood. As stated,
  Plaintiff is housed at USP Allenwood.
  8
    The Court also takes judicial notice that, as of November 3, 2020, at USP Allenwood, the BOP reported no deaths;
  three inmates and two staff are currently positive; and four inmates and one staff have recovered from COVID-19.
  See Covid-19 Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited November 3,
  2020).

                                                          8
Case 1:15-cv-02849-RM-KLM Document 213 Filed 11/05/20 USDC Colorado Page 9 of 9




           Similarly, Plaintiff’s claims about the alleged number of deaths overall among federal

  prisoners (87 by June 14, 2020) and number of deaths in Pennsylvania also do not persuade the

  Court that Plaintiff or his mother (who is apparently in Jerusalem) will likely contract COVID-19

  and die from the illness. That is not to say the Court is not cognizant of the magnitude of the

  COVID-19 pandemic and the serious health risks it presents. Nor does the Court doubt the

  sincerity of Plaintiff’s concerns about contracting COVID-19 and the possible resulting health

  risks. Nonetheless, the Court cannot find irreparable harm based on generalized COVID-19 fears

  and speculation. See Pettus v. Warden, Franklin Med. Ctr., No. 1:20-CV-00187, 2020 WL

  2703134, at *5 (S.D. Ohio May 26, 2020).

     IV.      CONCLUSION

           Based on the foregoing, it is ORDERED

           (1) That Defendants’ Motion to Sever and Transfer (ECF No. 185) is DENIED; and

           (2) That Plaintiff’s Motion for Preliminary Injunctive Relief (ECF No. 183) is DENIED.

           DATED this 5th day of November, 2020.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                   9
